On Motion for Rehearing
The appellants’ main contention is 'that title to the land did not pass under the deed by the substitute trustee to Pittman for the reason the insurance companies, thé owners of an interest in the indebtedness, did not join in the appointment of the substitute trustee. To sustain this contention appellants rely on Bomar v. West, 87 Tex. 299, 28 S.W. 519 and Pepper v. Continental State Bank, Tex.Civ.App., 60 S.W.2d 1089. These cases are distinguishable from our case on the facts. In the cases cited the owners of part of the indebtedness made the appointments ¡of the substitute trustees without the knowledge or consent of the owners of part of the indebtedness. In the instant case the insurance companies had notice of the date the sale was to be made by the substitute trustee prior thereto and made no objection to the appointment of the substitute trustee or to the sale made by him. We believe under these circumstances that the deed from the substitute trustee to Pittman passed title to the land.
Appellants’ motion for rehearing is overruled.